Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with THOMAS WATSON on 2/10/2022.

The application has been amended as follows: 
In the specification:
The subject patent application is a continuation of, and claims priority to, U.S. Patent Application No. 16/369,778 (now U.S. Patent No. 10,980,028), filed March 29, 2019, and entitled “ADAPTIVE BEAM SWEEPING FOR 5G OR OTHER NEXT GENERATION NETWORK,” the entirety of which application is hereby incorporated by reference herein.


	In the claims:

	1.	(Currently Amended) A method, comprising:
based on attribute data representative of attributes of a first number of user equipment, modeling, by network equipment comprising a processor, a distribution of the first number of user equipment at a first time, resulting in model, wherein the attribute data comprises a time 
correlating, by the network equipment, the attribute data to defined parameters, wherein correlating the attribute data to the defined parameters comprises partitioning the attribute data based on defined context attributes comprising a time context attribute, a location context attribute, and a social event context attribute;
generating a machine-learning model based on the correlating of the attribute data to the defined parameters;
based on [[a]] the machine-learning model and the model, estimating, by the network equipment, a distribution model, resulting in an estimated distribution model, to be used to determine a beam sweep process to be applied by the processor, at a second time later than the first time, to a second number of user equipment, less than the first number of user equipment, that have previously utilized the beam sweep process; and
based on the estimated distribution model, determining, by the network equipment, a beam sweep periodicity to be applied to the beam sweep process.

2.	(Original) The method of claim 1, wherein correlating the attribute data to the defined parameters comprises correlating the time to a commute time associated with a user equipment of the first number of user equipment.

3.	(Original) The method of claim 1, wherein the defined parameters comprise a commute time duration, and wherein correlating the attribute data to the defined parameters comprises correlating the time associated with the utilization to the commute time duration.

4.	(Original) The method of claim 1, wherein the attribute data comprises a location associated with the utilization of the first number of user equipment.

5.	(Original) The method of claim 1, wherein the defined parameters comprise an airport location, and wherein correlating the attribute data to the defined parameters comprises correlating the location associated with the utilization of the first number of user equipment to 

6.	(Original) The method of claim 1, wherein the attribute data further comprises a concert event associated with the utilization of the first number of user equipment.

7.	(Original) The method of claim 1, wherein the defined parameters comprise an emergency event, and wherein correlating the attribute data to the defined parameters comprises correlating the event associated with the utilization of the first number of user equipment to the emergency event.

8.	(Currently Amended) A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
based on attribute data representative of attributes of a first number of user equipment at a first time, modeling a distribution of the first number of user equipment at the first time, resulting in a distribution model, wherein the attribute data comprises a time of utilization of the first number of user equipment, a geographic area comprising locations of the first number of user equipment, and a social event associated with the utilization of the first number of user equipment;
correlating the attribute data to defined parameters, wherein correlating the attribute data to the defined parameters comprises partitioning the attribute data based on defined context attributes comprising a time context attribute, a geographic area context attribute, and a social event context attribute;
generating a machine-learned distribution model based on the correlating of the attribute data to the defined parameters;
based on the distribution model and [[a]] the machine-learned distribution model, estimating a distribution model for a second time that is later than the first time, resulting in an estimated distribution model to be applied to a second number of user equipment, wherein the second number of user equipment is less than the first number of user equipment; and
based on the estimated distribution model, determining a beam sweeping control 
in response to the determining, applying the beam sweeping control parameter to the second number of user equipment at the second time.

9.	(Original) The system of claim 8, wherein the operations further comprise:
	based on the beam sweeping control parameter, performing a beam sweep in accordance with the estimated distribution model.



in response to correlating the attribute data to the defined parameters and based on historical distribution data comprising past distributions of different groups of user equipment at times previous to the first time, generating the machine-learned distribution model.

11.	(Original) The system of claim 8, wherein the distribution model is based on the time, the geographic area associated with a hotel, and a sporting event, within a defined distance of the hotel, associated with the first number of user equipment.

12.	(Original) The system of claim 8, wherein the distribution model is based on a lunch hour, the geographic area associated with an office building, and a parade event associated with the first number of user equipment.

13.	(Original) The system of claim 8, wherein correlating the attribute data to the defined parameters comprises correlating the time to a commute time associated with a user equipment of the first number of user equipment.

14.	(Original) The system of claim 8, wherein correlating the attribute data to the defined parameters comprises correlating a point-of-interest associated with a user equipment of the first number of user equipment to the geographic area.


15.	(Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
based on correlating mobile device data of a first number of mobile devices at a first time to a group of defined parameters, generating a distribution model currently applicable to the first number of mobile devices, wherein the distribution model is generated based on a time associated with utilization of the first number of mobile devices, a representative location of the first number of mobile devices, and a social event associated with the first number of mobile devices, and wherein correlating the mobile device data to the group of defined parameters comprises partitioning attribute data of the first number of mobile devices based on a time 
generating a machine-learned distribution model based on the correlating of the mobile device data to the group of defined parameters;
based on the distribution model and [[a]] the machine-learned distribution model, generating an estimated distribution model to be applied to a second number of mobile devices less than the first number of mobile devices; 
using the estimated distribution model, obtaining a beam sweeping control parameter, wherein the beam sweeping control parameter comprises a beam sweep periodicity to be applied to a beam sweeping process; and 
in response to obtaining the beam sweeping control parameter, applying the beam sweeping control parameter to the second number of mobile devices at a second time after the first time and according to the beam sweep periodicity.

16.	(Original) The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
	utilizing the beam sweeping control parameter to facilitate transmission of a beam to the first number of mobile devices.
	
17.	(Original) The non-transitory machine-readable medium of claim 15, wherein the mobile device data comprises usage data representative of a previous usage pattern of the first number of mobile devices.



19.	(Original) The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
based on historical distributions of mobile devices, generating the machine-learned distribution model.

20.	(Original) The non-transitory machine-readable medium of claim 15, wherein the beam sweeping control parameter comprises a beam width associated with transmitting a beam to a mobile device of the first number of mobile devices.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-17 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, a method, comprising:
based on attribute data representative of attributes of a first number of user equipment, modeling, by network equipment comprising a processor, a distribution of the first number of user equipment at a first time, resulting in model, wherein the attribute data comprises a time associated with utilization of the first number of user 
correlating, by the network equipment, the attribute data to defined parameters, wherein correlating the attribute data to the defined parameters comprises partitioning the attribute data based on defined context attributes comprising a time context attribute, a location context attribute, and a social event context attribute;
generating a machine-learning model based on the correlating of the attribute data to the defined parameters;
based on the machine-learning model and the model, estimating, by the network equipment, a distribution model, resulting in an estimated distribution model, to be used to determine a beam sweep process to be applied by the processor, at a second time later than the first time, to a second number of user equipment, less than the first number of user equipment, that have previously utilized the beam sweep process; and
based on the estimated distribution model, determining, by the network equipment, a beam sweep periodicity to be applied to the beam sweep process…in combination of other limitations.
Regarding claim 8, a method, system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
based on attribute data representative of attributes of a first number of user equipment at a first time, modeling a distribution of the first number of user equipment at the first time, resulting in a distribution model, wherein the attribute data comprises a 
correlating the attribute data to defined parameters, wherein correlating the attribute data to the defined parameters comprises partitioning the attribute data based on defined context attributes comprising a time context attribute, a geographic area context attribute, and a social event context attribute;
generating a machine-learned distribution model based on the correlating of the attribute data to the defined parameters;
based on the distribution model and the machine-learned distribution model, estimating a distribution model for a second time that is later than the first time, resulting in an estimated distribution model to be applied to a second number of user equipment, wherein the second number of user equipment is less than the first number of user equipment; and
based on the estimated distribution model, determining a beam sweeping control parameter, wherein the beam sweeping control parameter comprises a scanning periodicity value to be applied, by the processor, to a beam sweep; and
in response to the determining, applying the beam sweeping control parameter to the second number of user equipment at the second time…in combination with other limitations.

Regarding claim 15, a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
based on correlating mobile device data of a first number of mobile devices at a first time to a group of defined parameters, generating a distribution model currently applicable to the first number of mobile devices, wherein the distribution model is generated based on a time associated with utilization of the first number of mobile devices, a representative location of the first number of mobile devices, and a social event associated with the first number of mobile devices, and 
wherein correlating the mobile device data to the group of defined parameters comprises partitioning attribute data of the first number of mobile devices based on a time context attribute, a location context attribute, and a social event context attribute;
generating a machine-learned distribution model based on the correlating of the mobile device data to the group of defined parameters;
based on the distribution model and the machine-learned distribution model, generating an estimated distribution model to be applied to a second number of mobile devices less than the first number of mobile devices; 
using the estimated distribution model, obtaining a beam sweeping control parameter, wherein the beam sweeping control parameter comprises a beam sweep periodicity to be applied to a beam sweeping process; and 
in response to obtaining the beam sweeping control parameter, applying the beam sweeping control parameter to the second number of mobile devices at a second time after the first time and according to the beam sweep periodicity…in combination of other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461